United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.U., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mead, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1663
Issued: April 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 2, 2010 appellant filed a timely appeal from a December 7, 2009 decision of the
Office of Workers’ Compensation Programs which granted appellant a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than five percent permanent impairment of the
right upper extremity for which he received a schedule award.
FACTUAL HISTORY
On December 10, 2005 appellant, then a 48-year-old rural carrier, filed a (Form CA-2),
occupational disease claim, alleging that he sustained a partially torn rotator cuff and
impingement syndrome from performing repetitive duties with his right arm. The Office

1

5 U.S.C. § 8101 et seq.

accepted disorder of the bursae and tendons of the right shoulder, complete rupture of the right
rotator cuff and sprain of the right shoulder and upper arm.
The Office authorized surgery. On November 30, 2005 Dr. Christopher J. Lang, a Boardcertified orthopedic surgeon, performed a right shoulder arthroscopic subacromial
decompression and right shoulder intra-articular arthroscopic debridement of the torn labrum and
rotator cuff. He diagnosed right shoulder chronic impingement syndrome, right shoulder
superior labral tear and right shoulder partial thickness articular surface rotator cuff tear.
Appellant returned to full-time regular duty on November 20, 2006.
On March 8, 2009 appellant filed a claim for a schedule award. On March 12, 2009 the
Office requested that he submit a report from a treating physician addressing the extent of
permanent partial impairment in accordance with the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).2
In a June 2, 2009 report, Dr. William M. Shanks, a Board-certified orthopedic surgeon,
diagnosed rotator cuff tendinitis and impingement syndrome of the right shoulder. Appellant
was status postoperative subacromial decompression and debridement of the right shoulder with
a finding of degenerative labral tear. Dr. Shanks noted findings on examination that included
tenderness over the anterior aspect of the right shoulder, flexion to 160 degrees on the right and
180 degrees on the left, extension to 40 degrees on the right and 70 degrees on the left, abduction
was 120 degrees on the right and 180 degrees on the left, adduction was 30 degrees on the right
compared to 45 degrees on the left, abduction was 90 degrees, internal rotation was 40 degrees
on the right and 90 degrees on the left and external rotation was 80 degrees on the right and 110
on the left. He further noted mild weakness of external rotation of the right shoulder and
sensation was intact in the upper extremities. In a pain disability questionnaire, appellant noted
difficulty with pain control and with overhead activity involving the right arm that interfered
with recreational activity. Dr. Shanks noted that appellant fell within Class 1 or 2 concerning
activities of daily living. Using the diagnosis-based impairment rating for impingement
syndrome or partial thickness tear of the rotator cuff, appellant was a category 1 using the
modifier, according the activities of daily living, pursuant to Table 15-5, page 402 of the A.M.A.,
Guides. Dr. Shanks noted that, under Table 15-8, appellant qualified for a grade 1 modifier due
to the limitations of active range of motion with no acute trauma. He rated him as Class 2 with
14 percent impairment of the right arm.
In a July 9, 2009 report, an Office medical adviser noted that it was unclear how
Dr. Shanks determined that appellant had Class 2 right shoulder impairment pursuant to the
A.M.A., Guides. Dr. Shanks noted that with diagnosed-based impairment, key factors are used
to calculate impairment and class is determined by the key factor. He failed to provide a detailed
narrative describing his evaluation to support his determination that appellant had 14 percent
impairment of the right arm. The Office medical adviser requested that Dr. Shanks provide a
supplemental report.
The Office requested that Dr. Shanks clarify his rating. In a September 22, 2009
statement, Dr. Shanks noted that the Office disputed every schedule award rating he had
2

A.M.A., Guides (6th ed. 2009).

2

provided. He advised that he stood by his original report, would provide no further clarification
and would not perform schedule award evaluations for the Office.
The Office referred appellant, together with the case record and a statement of accepted
facts, to Dr. Clarence Fossier, a Board-certified orthopedic surgeon, for a second opinion. In a
November 4, 2009 report, Dr. Fossier reviewed appellant’s history and described his findings on
examination. Range of motion for forward flexion was measured at 150 degrees on the right and
160 degrees on the left, abduction was measured at 90 degrees bilaterally, internal rotation was
measured at 80 degrees on the right and 90 degrees on the left and external rotation was 90
degrees bilaterally. Dr. Fossier diagnosed impingement syndrome with partial tear of the right
rotator cuff and labrum treated surgically. He advised that appellant reached maximum medical
improvement in December 2006. Dr. Fossier noted appellant lost 10 degrees of flexion,
abduction, external and internal rotation on the right side and complained of difficulty sleeping
on his right side and with overhead motions. He opined that appellant had five percent
impairment of the right arm in accordance with the A.M.A., Guides. The impairment rating was
based on a diagnosis of rotator cuff injury, partial tear thickness with residual loss, but functional
within normal motion, which represented a Class 1 impairment based on a history of painful
injury. The default grade C, for the class of diagnosis (CDX) was three percent impairment of
the upper extremity. Dr. Fossier advised that appellant scored 27 on the QuickDash
questionnaire functional assessment tool, which represented a grade 2 modifier (Grade Modifier
for Functional History - GMFH).3 He also found a grade 1 modifier based on appellant’s
physical examination, which was essentially normal (Grade Modifier for Physical Examination GMPE). Dr. Fossier opined that using the net adjustment formula appellant had five percent
impairment of the upper extremity.
The Office referred Dr. Fossier’s report to an Office medical adviser. In a December 2,
2009 report, the Office medical adviser concurred with Dr. Fossier’s rating but noted a
mathematic error. He explained that appellant’s impairment rating was based on a diagnosis of
partial-thickness tear of the rotator cuff, which represented Class 1 impairment with a default
grade of C. The default grade C, for the class of diagnosis (CDX) was three percent impairment
based on the shoulder grid, Table 15-5, page 402 of the A.M.A., Guides. The Office medical
adviser noted that appellant scored 27 on the QuickDash functional assessment tool, which
represented a grade 3 modifier (GMFH). In calculating the modifier, he noted the raw score of
27 divided by 11 (the number of questions answered) for an average of 2.45. This figure was
multiplied by 25 to obtain the final score of 61.25, not 49.25 as noted by Dr. Fossier. The Office
medical adviser found a grade 1 modifier based on appellant’s physical examination findings
which were essentially normal (GMPE). In order to determine the final impairment under the
sixth edition, he applied the Net Adjustment Formula (NAF): GMFH (3) minus CDX (1) plus
GMPE (1) minus CDX (1). Based on the formula, the net adjustment modifier was two. The
Office medical adviser explained that the plus two net adjustment modifier allowed for
adjustment from grade C, the default, to grade E, which represented five percent impairment of
the upper extremity and which was consistent with Dr. Fossier’s rating. He opined that appellant

3

Dr. Fossier noted that using the QuickDash formula, the raw score was 27 divided by 11 (the number of
questions answered) for an average of 2.45. This number is multiplied by 25 to obtain a final score of 49.25.
Pursuant to Table 15-7, page 406 of the A.M.A., Guides the GMFH was a grade 2.

3

had five percent impairment to the right arm and that maximum medical improvement was
reached on November 4, 2009.
In a decision dated December 7, 2009, the Office granted appellant a schedule award for
five percent permanent impairment to the right upper extremity. The period of the award was
from November 4, 2009 to February 21, 2010.
LEGAL PRECEDENT
The schedule award provision of the Act4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 Effective May 1, 2009, schedule awards
are determined in accordance with the A.M.A., Guides (6th ed. 2008).7
ANALYSIS
Appellant’s claim was accepted by the Office for a disorder of the bursae and tendons of
the right shoulder, complete rupture of the right rotator cuff and sprain of the right shoulder and
upper arm and rotator cuff. The Office authorized arthroscopic surgery on the right shoulder
which was performed on November 30, 2005 for repair of a partial-thickness rotator cuff tear.
The Board finds that the medical evidence of record establishes five percent impairment to
appellant’s right upper extremity.
Under the sixth edition of the A.M.A., Guides, impairments of the upper extremities are
covered by Chapter 15 section 15-2, entitled Diagnosis-Based Impairment, provides that
diagnosis-based impairment is the primary method of evaluation of the upper limb.8 The initial
step in the evaluation process is to identify the impairment class by using the corresponding
diagnosis-based regional grid. Dr. Fossier utilized the Shoulder Regional Grid, Table 15-5,
A.M.A., Guides, page 402, and identified a Class 1 impairment based on rotator cuff injury,
partial-thickness tear, with residual loss that was functional with normal motion. He noted that
appellant had a history of painful injury warranting a Class 1 designation. Under Table 15-5, the
default grade C, for such a Class 1 partial-thickness tear is three percent upper extremity
impairment.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Example 1
(January 2010).
8

A.M.A., Guides 387, section 15.2.

4

After determining the impairment class and default grade, Dr. Fossier addressed whether
there were any applicable grade adjustments for so-called nonkey factors or modifiers. These
include adjustments for functional history (GMFH), physical examination (GMPE) and clinical
studies (GMCS). The grade modifiers are used in the Net Adjustment Formula to calculate a net
adjustment.9 The final impairment grade is determined by adjusting the grade up or down from
the default value C by the calculated net adjustment. Dr. Fossier identified two modifiers; one
based on the functional history (GMFH) and the other based on physical examination (GMPE).
For the functional history, he assigned a grade modifier 2 based on appellant QuickDash score of
27.10 However, the Board notes that, in calculating the modifier, Dr. Fossier incorrectly found
that the raw score of 27 divided by 11 (the number of questions answered) for an average of 2.45
multiplied by 25 was 49.25. Rather, the final score was 61.25. This would equate to a functional
modifier of grade 3 instead of 2 as made by Dr. Fossier, who also found a grade 1 modifier based
on appellant’s physical examination findings which were essentially normal.11 Applying the net
adjustment formula resulted in a net modifier of plus two, which resulted in a grade adjustment
from the default grade of C to E. The corresponding upper extremity impairment for a Class 1,
grade E rotator cuff partial-thickness tear is five percent.12 The medical adviser noted that his
calculation was consistent with Dr. Fossier’s rating.
The Board finds that the Office medical adviser properly applied the A.M.A., Guides to
the findings presented by Dr. Fossier in rating impairment to appellant’s right arm. Both,
Dr. Fossier and the Office medical adviser, agreed that appellant had five percent impairment
under the A.M.A., Guides. The weight of medical evidence establishes that appellant has no
more than five percent right arm impairment.
Appellant submitted a June 2, 2009 report from Dr. Shanks, who noted that appellant
sustained a 14 percent impairment of the right upper extremity pursuant to the A.M.A., Guides.
Dr. Shanks opined that appellant was a Class 2 with 14 percent impairment of the right upper
extremity pursuant to the A.M.A., Guides. However, the Board notes that it was unclear how he
determined that appellant had a Class 2 right shoulder impairment pursuant to the A.M.A.,
Guides. Table 15-5, page 402, of the A.M.A., Guides provides that impingement syndrome and
rotator cuff tear are a Class 1 impairment. Similarly, final impairment grade within a class is
calculated using the grade modifiers; however, a grade modifier will allow movement within a
class but does not permit movement into a different class.13 The Office requested that
Dr. Shanks provide a supplemental report explaining his rating but, he stood by his initial report
and provided no further clarification. The Board finds that he did not properly follow the

9

Net Adjustment = (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX). Section 15.3d, A.M.A., Guides 411.

10

Id. at 406, Table 15-7.

11

Id. at 408, Table 15-8.

12

Id. at 402, Table 15-5.

13

See id. at 387.

5

A.M.A., Guides. An attending physician’s report is of diminished probative value where the
A.M.A., Guides were not properly followed.14
On appeal, appellant asserts that he is entitled to 14 percent impairment of the right arm
as set forth by Dr. Shanks. He contended that Dr. Shanks was the only physician to examine him
and that Dr. Fossier’s report contained a mathematical error. As noted, it was unclear how
Dr. Shanks determined appellant’s impairment under the A.M.A., Guides and he refused to
clarify his opinion. The mathematical error in Dr. Fossier’s report was harmless as it did not
result in the impairment rating being lowered. There is no medical evidence of record, in
conformance with the A.M.A., Guides, supporting greater impairment than five percent.
CONCLUSION
The Board finds that appellant has five percent impairment of the right upper extremity,
for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the December 7, 2009 decision of the Office of
Workers Compensation Programs is affirmed.
Issued: April 19, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

14

See Paul R. Evans, Jr., 44 ECAB 646 (1993); John Constantin, 39 ECAB 1090 (1988) (a medical report not
explaining how the A.M.A., Guides are utilized is of little probative value).

6

